.Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiff as demanded in the complaint, with costs. Findings of fact and conclusions of law reversed, and new findings and appropriate conclusions of law are directed. The correspondence constitutes a valid contract. (No. 2 & 4 Roman Avenue, Incorporated, v. Goddard, 220 App. Div. 138.) It is conceded that all of the conditions imposed by defendant were met and accepted by plaintiff as is evidenced by the letter of April 10, 1925, and defendant’s letter of April 13, 1925, at which time, and for the first time, did defendant definitely withdraw the proposition of sale, although noting that plaintiff had complied with defendant’s terms. At that time defendant’s attempted revocation was too late to destroy plaintiff’s rights. (Fox v. Hawkins, 150 App. Div. 801, 804.) Zilmaur Realty Corporation v. Pinkney (208 App. Div. 467), upon which the respondent relies, as did the learned Special Term, was the case of a letter which did not name the purchaser, and, moreover, showed a revocation of the offer before acceptance. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur. Settle order on notice.